Order unanimously affirmed, without costs. Memorandum: The expense incurred in physical therapy, which includes the diathermy treatments at issue here, although included in defining "basic economic loss” may not be considered in computing the $500 threshold for a "serious injury” as defined under the Insurance Law regardless of where rendered and by whom inasmuch as the statute refers simply to the reasonable charges for nine separate categories of services necessarily performed for a plaintiff as a result of the injury (Insurance Law, § 671, subd 1, par [a], cls [i], [ii]; § 671, subd 4, par [b]; Sanders v Rickard, 51 AD2d 260; see Colenzo v Kernan, 49 AD2d 809; Goldwire v Youngs, 82 Misc 2d 351). (Appeal from order of Erie County Court — summary judgment.) Present — Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.